 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      ALAN M. BARTLETT,
 9
                                                               NO. C19-0113RSL
                           Plaintiff,
10                  v.                                         ORDER
11    WASHINGTON STATE BAR
12
      ASSOCIATION, et al.,

13
                           Defendants.

14

15
            On April 18, 2019, the Court withdrew plaintiff’s authorization to proceed in forma
16

17   pauperis as a sanction for plaintiff’s abuse of the judicial process. The Court found that

18   plaintiff’s conduct threatened the integrity of these proceedings and declined to give him the
19   benefit of litigating without prepayment of fees. Plaintiff was directed to pay the $400 civil filing
20
     fee on or before May 17, 2019, or face dismissal of this action. Plaintiff filed an interlocutory
21
     appeal from the April 18, 2019, order and sought a stay until the appeal was resolved. The Court
22
     granted the requested relief and agreed not to dismiss the action while plaintiff’s appeal was
23

24   pending before the Ninth Circuit.

25          On September 17, 2019, the Court of Appeals dismissed the appeal as frivolous. Plaintiff
26   is therefore directed to pay the $400 civil filing fee on or before September 27, 2019, if he
27

28   ORDER - 1
 1   intends to pursue the claims asserted in this litigation. Failure to timely pay the filing fee will
 2   result in the dismissal of this action.
 3

 4
            Dated this 18th day of September, 2019.
 5

 6                                               A
                                                 Robert S. Lasnik
 7                                               United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
